Citation Nr: 0802769	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to the veteran's service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and April 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In December 2007, the veteran and his wife testified at a 
travel board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folder.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The issue of entitlement to service connection for HTN is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, nightmares, panic attacks, 
intrusive memories, irritability, difficulty concentrating, 
difficulty with memory, social isolation, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, panic attacks, impaired impulse control, 
disorientation, neglect of appearance or hygiene, or 
inability to work or to maintain interpersonal relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 50 percent initial disability rating, and no 
more, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to an initial 
increased disability rating, the Board observes that the RO 
issued VCAA notices to the veteran in July 2004 and March 
2006 which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
March 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The July 2004 VCAA notice was 
issued prior to the October 2004 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was afforded a 
personal hearing at the RO in December 2007 and a transcript 
of his testimony at that hearing is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by the current 30 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

As noted above, the veteran's service-connected PTSD is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, 
a 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Initially, the Board notes that service connection has not 
been established for the veteran's diagnosed depression 
and/or dysthymic disorder.  However, the August 2004 VA 
examiner noted that there was some overlap and intertwining 
of the symptomatology of these disabilities and opined that 
it was not possible to give separate Global Assessment of 
Functioning (GAF) scores for the separate diagnoses.  The 
Board notes that when it is not possible to separate the 
effects of the service-connected disability from a 
nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Accordingly, the Board 
will consider the psychiatric symptoms as depicted by the 
evidence as a whole in rating the service-connected PTSD 
unless clearly attributed to the other non-service-connected 
depression or dysthymic disorder.

After considering the totality of the record, the Board finds 
the evidence to support a 50 percent disability rating and no 
higher for the veteran's PTSD.  Throughout the course of his 
appeal, the veteran's PTSD has been manifested by severe 
sleep disturbance, nightmares, intrusive memories, panic 
attacks, hypervigilence, anxiety, irritability, paranoia, 
avoidance behavior, and social isolation.  He reported 
feeling depressed and being easily confused or forgetful, as 
well as frequent panic attacks.  He also admitted to thoughts 
of harming others, but denied any intent to do so.  Although 
he has maintained a good relationship with his wife, he 
reports social isolation with others.  While there is no 
evidence to show flattened affect, circumlocutory or 
stereotyped speech, impaired abstract thinking or judgment, 
some if not all of the criteria for the assignment of a 50 
percent evaluation have been met.  As such, and affording the 
veteran the benefit of the doubt, the Board finds that the 
assignment of a 50 percent evaluation is warranted.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his August 2004 and April 2007 VA 
examination reports, August 2004 private assessment and 
treatment records, ranged from 50 to 55, and these scores 
further supports the assignment of a 50 percent evaluation.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although the examiner conducting the August 2004 private 
evaluation of the veteran assessed him with GAF score of 50, 
indicating serious symptoms, the majority of his GAF scores 
for this period range from the 54 to 55 denoting moderate 
symptoms or impairment in social, occupational or school 
functioning.  Again, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the assignment of a 50 
percent evaluation is warranted.

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 50 percent.  The 
overwhelming majority of the medical evidence a shows that, 
while he does have some compulsive behavior, he does not have 
symptoms manifested by impaired thought processes; suicidal 
ideation; obsessional rituals; illogical, irrelevant or 
obscure speech; near-continuous panic or depression that 
affects his ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Moreover, none of the VA or private examiners 
indicated that there was any evidence of any inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  Likewise, although the August 2004 
VA examiner opined that the veteran's PTSD and dysthymic 
disorders would severely impair his functioning as an 
employed worker, the examiner noted that it was not relevant 
as the veteran was retired.  The majority of the evidence 
dotes not comment on the veteran's ability to work, but does 
indicate that he is socially isolated.  He nevertheless is 
maintaining a long-term relationship with his wife.  In light 
of the foregoing, therefore, the preponderance of the 
evidence is against a finding that the veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, and family 
relations.  As such, a 70 percent rating is not warranted.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected PTSD has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular scheduler 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.


REMAND

In correspondence dated in November 2007, the veteran has 
filed a notice of disagreement (NOD) with the RO's denial of 
service connection for HTN in a May 2007 rating decision.  38 
C.F.R. §§ 20.201, 20.202, 20.301.  The veteran has not as yet 
been furnished a statement of the case that addresses this 
issue.  Therefore, the Board is required to remand the issue 
to the RO for issuance of a proper statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and her 
representative a Statement of the Case 
with respect to the issue of entitlement 
to service connection for HTN, to include 
as secondary to service-connected 
disability.  The RO should return this 
issue to the Board only if the veteran 
files a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


